Title: To Thomas Jefferson from Jerman Baker, 3 February 1826
From: Baker, Jerman
To: Jefferson, Thomas

Dr Sir,  Richmond 3rd Feby 1826Excuse if you please my taking the liberty of introducing to your family & self my second Son Jerman; perhaps after the very large share of friendly attention received by his elder brother I should have been content, but that has only service to make me more anxious that the bearer of this should become acquainted with the inestimable family to whom his parents owe such a debt of GratitudeBe pleased to present me affectionately to Mrs  R. & family & to accept for the restoration of your Health the best wishes ofYrs with sincere regard & respectJerman Baker